Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9-16, 18, 21-23, 26-27, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Milne et al. (U.S. 2012/0274475A1), in view of Hooper (U.S. 2005/0055163A1). 
Regarding claim 1, Milne et al. disclose an automated system (see fig. 1) for use in well control (refer to para 0005), the system comprising: 
a controller (77, figs. 1 and 2) configured to receive an input signal (signal from sensor 67) indicative of a fluid flow rate or fluid volumetric rate from a wellbore (see fig. 1 and refer to para 0028: fluid flow rate), the controller (77) configured to determine from said input signal whether the fluid flow rate or fluid volumetric rate exceeds a preselected threshold indicative of a fluid influx condition in the wellbore system (para 0028: flow rate data from sensor 67 is compared with data from rate sensor 69, and if outside a preset range/ preselected threshold, an influx condition is detected), 
wherein, on determining that said fluid flow rate or fluid volumetric rate exceeds said preselected threshold, the controller (77) is configured to automatically (refer to para 0005) output one or more command signals initiating an initial well control protocol (para 0029: audible warning, closing of annular BOP), the initial well control protocol comprises a well shut-in protocol (refer to para 0031) comprising one or more well control operations actioned based on criteria (see fig. 2, steps 85, 87, 89, 91, 93, 95, and 97, also refer to para 0027-0031) without requiring an operative to decide and/or action said required initial well control operations (para 0005, 0027, 0029, and 0031: the controller operations is automatic and autonomous, thus not requiring an operative to decide).
However, Milne et al. fail to teach wherein the system is configured for coupling to, communicating with, or operational association with a draw works of an oil and/or gas installation, the initial well control protocol configured to send a command signal to the draw works to automatically raise a drill string off a bottom of the wellbore, the draw works of the oil and/or gas installation including a draw works space out configuration comprising calibrated set points for movement of the draw works during set up of the system.
Hooper teaches a well control protocol for determining the real time position of a drill string (21) within a wellbore during a kick control to prevent a blowout event (refer to abstract and para 0007). The system is configured for coupling to, communicating with, or operational association with a draw works (76, 77, 78) of an oil and/or gas installation (see fig. 1), the initial well control protocol is configured to send a command signal to the draw works to raise a drill string off a bottom of the wellbore (refer to para 0073: the position of the traveling block 76 is known by the use of travel sensor 85 on draw works 78; figs. 5-7: show a well control protocol involving a kick and the string 21 is raised by the draw works to perform an emergency disconnection; refer to para 0077), the draw works of the oil and/or gas installation including a draw works space out configuration (see figs. 4-7) comprising calibrated set points for movement of the draw works during set up of the system (para 0070 and 0075: sensors 80, 81 provide a series of measurements which can be used in determining changes in diameter at joint 92, fig. 4, and the location of the string 21 and at any given time, one the joint 92 is detected, the position is saved/calibrated, then the drill string 21 is lowered and the emergency disconnection step/protocol is performed; see figs. 4-7 and refer to para 0073-0082).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Milne et al. to include control protocol comprising coupling to, communicating with, or operational association with a draw works of an oil and/or gas installation, the initial well control protocol configured to send a command signal to the draw works to automatically raise a drill string off a bottom of the wellbore, the draw works of the oil and/or gas installation including a draw works space out configuration comprising calibrated set points for movement of the draw works during set up of the system, as taught by Hooper, for ensuring that the ramps are closed and the drill string sheared at the right location to ensure that the well is properly sealed. 
Regarding claim 4, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 1 above; Milne et al. further disclose wherein the initial well control protocol comprises a plurality of well control operations (para 0029: visual and audible warning comprises a plurality of well control operations).  
Regarding claim 5, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 1 above; Milne et al. further disclose wherein the system is configured for coupling to, to communicate with or may be operatively associated with components of an oil and/or gas installation (see oil and/or gas installation of fig. 1).  
Regarding claim 9, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 1 above; Milne et al. further disclose wherein the system is configured to monitor the fluid flow rate over a test period (para 0029: the flow rate sensor data are monitored for a selected time interval).  
Regarding claim 10, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 1 above; Milne et al. further disclose wherein the system is configured for coupling to, to communicate with or may be operatively associated with a blowout preventer (BOP) of the installation (27), the initial well control protocol comprising a command signal to the BOP to close the BOP (refer to para 0029).  
Regarding claim 11-12, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 1 above; Milne et al. further disclose wherein the system is configured to action a further well control protocol; wherein the further well control protocol comprises or takes the form of an influx circulation operation (para 0029: pumping of drilling mud down hole).  
Regarding claim 13, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 11 above; Milne et al. further disclose wherein the further well control protocol comprises or takes the form of a well kill operation (refer to para 0019 and 0029).  
Regarding claim 14, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 11 above; Milne et al. further disclose wherein the further well control protocol comprises or takes the form of a fluid pumping operation (para 0019 and 0029: the kill operation involves a fluid pumping operation).  
Regarding claim 15, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 1 above; Milne et al. further disclose wherein the system comprises, is coupled to or is configured to communicate with, a sensor  arrangement (67 and/or 69) configured to detect the fluid flow rate or fluid volumetric rate from the wellbore (refer to para 0027 and 0028).  
Regarding claim 16, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 15 above; Milne et al. further disclose wherein the sensor arrangement further comprises a weight sensor (71) configured to measure weight of the drill string (refer o para 0024).
Regarding claim 18, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 1 above; Milne et al. further disclose a communication arrangement (see fig. 2) configured to communicate said one or more command signal to a well control infrastructure (see fig. 2 and refer to para 0028).  
Regarding claim 21, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 1 above; Milne et al. further disclose an offshore (see fig. 1, platform 40) oil and/or gas installation comprising the automated system for use in well control of claim 1 (refer to para 0009).  
Regarding claim 22, Milne et al. disclose an automated method for use in well control (refer to para 0005), the method comprising:6GDY/prbApplication No.: New ApplicationDocket No.: 1354Y-000067-US receiving a signal (figs. 1-2 and para 0028: signal from sensor 67) indicative of a fluid flow rate or fluid volumetric rate from a wellbore (see fig. 1 and refer to para 0028: fluid flow rate); and
determining from said signal whether the fluid flow rate or fluid volumetric rate exceeds a threshold (para 0028: flow rate data from sensor 67 is compared with data from rate sensor 69, and if outside a preset range/ preselected threshold, an influx condition is detected), 
wherein, on determining that the fluid flow rate or fluid volumetric rate exceeds said threshold, the method comprises automatically initiating an initial well control protocol (para 0029: audible warning, closing of annular BOP), the initial well control protocol comprises a well shut-in protocol (refer to para 0031) comprising one or more well control operations actioned based on criteria (see fig. 2, steps 85, 87, 89, 91, 93, 95, and 97, also refer to para 0027-0031) without requiring an operative to decide and/or action said required initial well control operations (para 0005, 0027, 0029, and 0031: the controller operations is automatic and autonomous, thus not requiring an operative to decide).
However, Milne et al. fail to teach wherein the system is configured for coupling to, communicating with, or operational association with a draw works of an oil and/or gas installation, the initial well control protocol configured to send a command signal to the draw works to automatically raise a drill string off a bottom of the wellbore, the draw works of the oil and/or gas installation including a draw works space out configuration comprising calibrated set points for movement of the draw works during set up of the system.
Hooper teaches a well control protocol for determining the real time position of a drill string (21) within a wellbore during a kick control to prevent a blowout event (refer to abstract and para 0007). The system is configured for coupling to, communicating with, or operational association with a draw works (76, 77, 78) of an oil and/or gas installation (see fig. 1), the initial well control protocol is configured to send a command signal to the draw works to raise a drill string off a bottom of the wellbore (refer to para 0073: the position of the traveling block 76 is known by the use of travel sensor 85 on draw works 78; figs. 5-7: show a well control protocol involving a kick and the string 21 is raised by the draw works to perform an emergency disconnection; refer to para 0077), the draw works of the oil and/or gas installation including a draw works space out configuration (see figs. 4-7) comprising calibrated set points for movement of the draw works during set up of the system (para 0070 and 0075: sensors 80, 81 provide a series of measurements which can be used in determining changes in diameter at joint 92, fig. 4, and the location of the string 21 and at any given time, one the joint 92 is detected, the position is saved/calibrated, then the drill string 21 is lowered and the emergency disconnection step/protocol is performed; see figs. 4-7 and refer to para 0073-0082).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Milne et al. to include control protocol comprising coupling to, communicating with, or operational association with a draw works of an oil and/or gas installation, the initial well control protocol configured to send a command signal to the draw works to automatically raise a drill string off a bottom of the wellbore, the draw works of the oil and/or gas installation including a draw works space out configuration comprising calibrated set points for movement of the draw works during set up of the system, as taught by Hooper, for ensuring that the ramps are closed and the drill string sheared at the right location to ensure that the well is properly sealed. 
Regarding claim 23, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 22 above; Milne et al. further disclose wherein the controller additionally receives one or more input signal in the form of a pressure data (pressure sensor 61, refer to para 0022).
Regarding claim 26, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 23 above; Milne et al. further disclose wherein the controller (77) is configured to receive one or more input signal in the form of well control procedure data (para 0019: the controller receives signal from the sensors to automatically perform a well control procedure). 
Regarding claim 27, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 22 above; Milne et al. further disclose a processing system configured to implement the method of claim 22 (para 0028: data from the various sensors is supplied to a processor of the BOP control system 77).  
Regarding claims 30-31, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claims 1 and 22 above; Milne et al. further disclose wherein the initial well control operation is initiated based on a single parameter in the form of said fluid flow rate or fluid volumetric rate from the wellbore (see fig. 1 and refer to para 0028: fluid flow rate).  
Claims 17, 19-20, 24-25, 28, ad 32 are rejected under 35 U.S.C. 103 as being unpatentable over Milne et al. (U.S. 2012/0274475A1), in view of Hooper (U.S. 2005/0055163A1) as applied to claims 1 and 22 above, and further in view of Sanchez Soto et al. (U.S. 2018/0187498A1).
Regarding claim 17, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 1 above; however, the combination of Milne et al. and Hooper fail to teach wherein the system comprises, is coupled to, or operatively associated with a human machine interface (HMI) arrangement.  
Sanchez Soto et al. teach a kick detection system (see figs. 1-2), wherein the system comprises, is coupled to, or operatively associated with a human machine interface (HMI) arrangement (220, 230, fig. 2) for presenting information about the drilling operation to a user (225, refer to para 0046).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Milne et al. and Hooper to include a human machine interface, as taught by Sanchez Soto et al., for presenting information about the drilling operation to a user (see para 0046). 
Regarding claim 19, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 1 above; however, the combination of Milne et al. and Hooper fail to teach wherein the system comprises, is configured for connection to or is operatively associated with a managed pressure drilling system of the oil and/or gas installation.  
Sanchez Soto et al. teach the kick detection system (see figs. 1-2) comprises, is configured for connection to or is operatively associated with a managed pressure drilling system of the installation (refer to para 0049).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Milne et al. and Hooper to be associated with a managed pressure drilling system of the oil and/or gas installation, as taught by Sanchez Soto et al., for controlling the pressure of the wellbore being drilled. 
Regarding claim 20, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 1 above; however, the combination of Milne et al. and Hooper fail to teach wherein at least one of: the system comprises an early kick detection system; the system is configured for connection to and/or operatively associated with an early kick detection system of the oil and/or gas installation.  
Sanchez Soto et al. teach wherein at least one of: the system comprises an early kick detection system; the system is configured for connection to and/or operatively associated with an early kick detection system of the installation (refer to abstract) for identifying an early stage formation of a well kick which improves well control, reduces unnecessary well shut-in events, and reduces costs related to drilling operations (refer to para 0027).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Milne et al. and Hooper to include an early kick detection system of the oil and/or gas installation, as taught by Sanchez Soto et al., for identifying an early stage formation of a well kick which improves well control, reduces unnecessary well shut-in events, and reduces costs related to drilling operations (see para 0027). 
Regarding claim 24, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 23 above; however, the combination of Milne et al. and Hooper fail to teach wherein the controller additionally is configured to receives one or more input signal in the form of managed pressure drilling (MPD) system data and/or early kick detection system (EKDS) data.  
Sanchez Soto et al. teach wherein the controller (see fig. 2) additionally receives one or more input signal in the form of managed pressure drilling (MPD) system data (refer to para 0049) and/or early kick detection system (EKDS) data (refer to abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Milne et al. and Hooper to additionally receives one or more input signal in the form of managed pressure drilling and/or include an early kick detection system data, as taught by Sanchez Soto et al., for controlling the pressure of the wellbore being drilled and/or identifying an early stage formation of a well kick which improves well control, reduces unnecessary well shut-in events, and reduces costs related to drilling operations (see para 0027). 
Regarding claims 25 and 32, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 23 above; however, the combination of Milne et al. and Hooper fail to teach wherein the controller may be configured to receive one or more input signal in the form of a manual confirmation input, wherein the manual confirmation input is from the operative.
Sanchez Soto et al. teach controller (205, fig. 2) may be configured to receive one or more input signal in the form of a manual confirmation input for inputting operation commands to the drilling system (manual input 220 from user 225, refer to para 0060). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Milne et al. and Hooper to allow the controller receive one or more input signal in the form of a manual confirmation input, wherein the manual confirmation input is from the operative, as taught by Sanchez Soto et al., for manually inputting operation commands to the drilling system in case the system is malfunctioning (see para 0060). 
Regarding claim 28, Milne et al. teach an automated method for use in well control (refer to para 0005), the method comprising:6GDY/prbApplication No.: New ApplicationDocket No.: 1354Y-000067-US receiving a signal (figs. 1-2 and para 0028: signal from sensor 67) indicative of a fluid flow rate or fluid volumetric rate from a wellbore (see fig. 1 and refer to para 0028: fluid flow rate); and
determining from said signal whether the fluid flow rate or fluid volumetric rate exceeds a threshold (para 0028: flow rate data from sensor 67 is compared with data from rate sensor 69, and if outside a preset range/ preselected threshold, an influx condition is detected), 
wherein, on determining that the fluid flow rate or fluid volumetric rate exceeds said threshold, the method comprises automatically initiating an initial well control protocol (para 0029: audible warning, closing of annular BOP), the initial well control protocol comprises a well shut-in protocol (refer to para 0031) comprising one or more well control operations actioned based on criteria (see fig. 2, steps 85, 87, 89, 91, 93, 95, and 97, also refer to para 0027-0031) without requiring an operative to decide and/or action said required initial well control operations (para 0005, 0027, 0029, and 0031: the controller operations is automatic and autonomous, thus not requiring an operative to decide).
However, Milne et al. fail to teach wherein the system is configured for coupling to, communicating with, or operational association with a draw works of an oil and/or gas installation, the initial well control protocol configured to send a command signal to the draw works to automatically raise a drill string off a bottom of the wellbore, the draw works of the oil and/or gas installation including a draw works space out configuration comprising calibrated set points for movement of the draw works during set up of the system.
Hooper teaches a well control protocol for determining the real time position of a drill string (21) within a wellbore during a kick control to prevent a blowout event (refer to abstract and para 0007). The system is configured for coupling to, communicating with, or operational association with a draw works (76, 77, 78) of an oil and/or gas installation (see fig. 1), the initial well control protocol is configured to send a command signal to the draw works to raise a drill string off a bottom of the wellbore (refer to para 0073: the position of the traveling block 76 is known by the use of travel sensor 85 on draw works 78; figs. 5-7: show a well control protocol involving a kick and the string 21 is raised by the draw works to perform an emergency disconnection; refer to para 0077), the draw works of the oil and/or gas installation including a draw works space out configuration (see figs. 4-7) comprising calibrated set points for movement of the draw works during set up of the system (para 0070 and 0075: sensors 80, 81 provide a series of measurements which can be used in determining changes in diameter at joint 92, fig. 4, and the location of the string 21 and at any given time, one the joint 92 is detected, the position is saved/calibrated, then the drill string 21 is lowered and the emergency disconnection step/protocol is performed; see figs. 4-7 and refer to para 0073-0082).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Milne et al. to include control protocol comprising coupling to, communicating with, or operational association with a draw works of an oil and/or gas installation, the initial well control protocol configured to send a command signal to the draw works to automatically raise a drill string off a bottom of the wellbore, the draw works of the oil and/or gas installation including a draw works space out configuration comprising calibrated set points for movement of the draw works during set up of the system, as taught by Hooper, for ensuring that the ramps are closed and the drill string sheared at the right location to ensure that the well is properly sealed. 
However, the combination of Milne et al. and Hooper fail to teach a computer program product embodied on a non-transitory computer readable medium configured such that when processed by a suitable processing system configures the processing system.  
Sanchez Soto et al. teach a computer program product (para 0060: the computer device 205 include program modules, fig. 2) embodied on a non-transitory computer readable medium (memory 210, see fig. 2) configured such that when processed by a suitable processing system (215) configures the processing system (refer to para 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Milne et al. and Hooper to include a computer program product configured such that when processed by a suitable processing system configures the processing system to implement the method, as taught by Sanchez Soto et al., for controlling the drilling operations. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Milne et al. (U.S. 2012/0274475A1), in view of Hooper (U.S. 2005/0055163A1) as applied to claim 5 above, and further in view of Koederitz (U.S. 2003/0168258A1).
Regarding claim 7, the combination of Milne et al. and Hooper teach all the features of this claim as applied to claim 5 above; Milne et al. further disclose wherein the system is configured for coupling to, to communicate with or may be operatively associated with a top drive (51) of the installation (see fig. 1).
However, the combination of Milne et al. and Hooper fail to teach the initial well control protocol comprising a command signal to the top drive to stop rotation of the top drive. 
Koederitz teaches a system for detecting a kick comprising a controller (100, fig. 1) wherein when a kick is sensed, the controller (100) is integrated into an automatic drilling system and connected to a rotary top drive, wherein the controller (100) initiate a well control protocol comprising a command signal to the top drive to stop rotation of the top drive (refer to para 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Milne et al. and Hooper to include control protocol comprising a command signal to the top drive to stop rotation of the top drive, as taught by Koederitz, for controlling the kick. 
Regarding claim 8, Milne et al. disclose wherein the system is configured for coupling to, to communicate with or may be operatively associated with one or more mud pumps (53) of the installation (see fig. 1).
However, the combination of Milne et al. and Hooper fail to teach the initial well control protocol comprising a command signal to the mud pumps to stop the mud pumps, or a preselected subset of the mud pumps. 
  Koederitz teaches a system for detecting a kick comprising a controller (100, fig. 1) wherein when a kick is sensed, the controller (100) automatically controls mud pump (90, refer to abstract), wherein the controller (100) initial well control protocol comprising a command signal to the mud pumps to stop the mud pumps, or a preselected subset of the mud pumps (refer to para 0039 and 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Milne et al. and Hooper to include control protocol comprising a command signal to the mud pumps to stop the mud pumps, or a preselected subset of the mud pumps, as taught by Koederitz, for controlling the kick.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 22, and 28 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new rejection over Hooper (U.S. 2005/0055163A1) above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.A/
07/26/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672